 Case: 5:19-cv-00470-SL Doc #: 1 Filed: 03/04/19 1 of 4. PageID #: 1




                    United States District Court
                  for the Northern District of Ohio


H. Lester Wald,
Rolling Tool Inc and
Tubular Rollers LLC,

                 Plaintiffs,

v.

Glenn F. Marthey and
Domestic Machine, LLC,

                 Defendants.

                               Complaint

     1.     The Plaintiff Wald is an individual residing in Oklahoma.

     2.     The Plaintiff Rolling Tool Inc is a corporation organized

under Oklahoma law.

     3.     The Plaintiff Tubular Rollers LLC is a limited liability

company organized under Oklahoma law.

     4.     The Defendant Glenn F. Marthey is an individual residing

within this District.

     5.     The Defendant Domestic Machine, LLC is a limited

liability company organized under Ohio law residing within this

District.

                                    1
 Case: 5:19-cv-00470-SL Doc #: 1 Filed: 03/04/19 2 of 4. PageID #: 2




    6.     Jurisdiction is based on 28 U.S.C. § 1338(a).

    7.     United States Patent No. 9,057,224 was issued on June

15, 2015. An accurate copy of this patent is attached as Exhibit A.

    8.     United States Patent No. 9,291,009 was issued on March

22, 2016. An accurate copy of this patent is attached as Exhibit B.

    9.     The Plaintiffs Wald and Rolling Tool Inc are joint owners

of the patents identified in paragraphs 7 and 8, and are also joint

owners of the right to sue for past infringements thereof.

    10.    At all times material hereto, the Plaintiff Tubular Rollers

LLC has been the exclusive licensee of the patents identified in

paragraphs 7 and 8.

    11.    The Defendants, acting in concert, have infringed at least

one apparatus claim of each of the patents identified in paragraphs 7

and 8 by making, using, offering to sell and selling tubular rollers.

Exhibit C is a collection of images that accurately depict one of

these tubular rollers, in a used condition.

    12.    Recipients of the tubular rollers identified in paragraph

11 have infringed at least one of the method claims of the patent

identified in paragraph 7, by using the tubular roller to roll one or

more tubulars on a pipe rack at a well site.

    13.    The Defendants, acting in concert and with knowledge of

                                   2
 Case: 5:19-cv-00470-SL Doc #: 1 Filed: 03/04/19 3 of 4. PageID #: 3




the patent identified in paragraph 7, have actively induced the

infringement described in paragraph 12. They have done so by

manufacturing the tubular rollers identified in paragraph 11 and

delivering them to customers, with the knowledge that each tubular

roller will be used by a recipient to infringe.

    14.    The Defendants, acting in concert and with knowledge of

the patent identified in paragraph 7, have contributed to the

infringement described in paragraph 12. They have done so by

selling and offering to sell the tubular rollers identified in paragraph

11. These tubular rollers are a material part of the invention, and are

not a staple articles or commodities of commerce suitable for

substantial noninfringing use. The Defendants know and have

known that these tubular rollers are especially made and especially

adapted for use in infringement of the patent.

    15.    The actions described in paragraphs 11, 13 and 14 have

been willful.

    16.    The Plaintiffs have been damaged by the actions

described in paragraphs 11, 13 and 14.



    The Plaintiffs request awards of damages, increased damages,

interest, attorney fees and costs, an injunction against infringement,

                                    3
      Case: 5:19-cv-00470-SL Doc #: 1 Filed: 03/04/19 4 of 4. PageID #: 4




     active inducement of infringement and contributory infringement,

     an order directing impoundment and destruction of infringing

     articles, and of all equipment and materials by means of which such

     infringing articles may be produced, and such other relief to which

     Plaintiffs are entitled.

         A jury trial is demanded.




                Gary Peterson
  address:      211 N Robinson Ave · Suite 450 South
                Two Leadership Square
                Oklahoma City, OK 73102
telephone:      405 698 0596
       fax:     866 628 0506
     email:     gp@garypeterson.com

                Attorney for Plaintiffs




                                          4
